Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-24 are pending.
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 1, 2, 23, drawn to protein-probe adduct wherein the probe binds to a cysteine residue; wherein the probe has a structure represented by Formula (I), wherein the protein is ubiquitin carboxyl-terminal hydrolase 7 (USP7) and the cysteine residue is C223, wherein the numbering of the amino acid position corresponds to the amino acid position with the UniProt Identifier Q93009.
Group 2, claim(s) 1, 3, 23, drawn to protein-probe adduct wherein the probe binds to a cysteine residue; wherein the probe has a structure represented by Formula (I),, wherein the protein is B-cell lymphoma/leukemia 10 (BCL10) and the cysteine residue is C119 or C122, wherein the numberings of the amino acid positions correspond to the amino acid positions with the UniProt Identifier 095999.

Group 3, claim(s) 1, 4, 23, drawn to protein-probe adduct wherein the probe binds to a cysteine residue; wherein the probe has a structure represented by Formula (I),  The protein-probe adduct of claim 1, wherein the protein is RAF proto-oncogene serine/threonine-protein kinase (RAF 1) and the cysteine residue is C637, wherein the numbering of the amino acid position corresponds to the amino acid position with the UniProt Identifier P04049.

Group 4, claim(s) 1, 5, 23, drawn to protein-probe adduct wherein the probe binds to a cysteine residue; wherein the probe has a structure represented by Formula (I),  The protein-probe adduct of claim 1, wherein the protein is nuclear receptor subfamily 2 group F member 6 (NR2F6) and the cysteine residue is C203 or C316, wherein the numberings of the amino acid positions correspond to the amino acid positions with the UniProt Identifier P10588.

Group 5, claim(s) 1, 6, 23, drawn to protein-probe adduct wherein the probe binds to a cysteine residue; wherein the probe has a structure represented by Formula (I),  The protein-probe adduct of claim 1, wherein the protein is DNA-binding protein inhibitor ID-1 (ID 1) and the cysteine residue is C17, wherein the numbering of the amino acid position corresponds to the amino acid position with the UniProt Identifier P41134.

Group 6, claim(s) 1, 7, 23, drawn to protein-probe adduct wherein the probe binds to a cysteine residue; wherein the probe has a structure represented by Formula (I), The protein-probe adduct of claim 1, wherein the protein is Fragile X mental retardation syndrome-related protein 1 (FXR1) and the cysteine residue is C99, wherein the numbering of the amino acid position corresponds to the amino acid position with the UniProt Identifier P51114.

Group 7, claim(s) 1, 8, 23, drawn to protein-probe adduct wherein the probe binds to a cysteine residue; wherein the probe has a structure represented by Formula (I), The protein-probe adduct of claim 1, wherein the protein is Mitogen-activated protein kinase kinase kinase kinase 4 (MAP4KA4) and the cysteine residue is C883, wherein the numbering of the amino acid position corresponds to the amino acid position with the UniProt Identifier 095819,

Group 8, claim(s) 1, 9, 23, drawn to protein-probe adduct wherein the probe binds to a cysteine residue; wherein the probe has a structure represented by Formula (I),  The protein-probe adduct of claim 1, wherein the protein is Cathepsin B (CTSB) and the cysteine residue is C105 or C108, wherein the numberings of the amino acid positions correspond to the amino acid positions with the UniProt Identifier P07858.


10. The protein-probe adduct of claim 1, wherein the protein is integrin beta-4 (ITGB4) and the cysteine residue is C245 or C288, wherein the numberings of the amino acid positions correspond to the amino acid positions with the UniProt Identifier P16144.

11. The protein-probe adduct of claim 1, wherein the protein is TFIH basal transcription factor complex helicase (ERCC2) and the cysteine residue is C663, wherein the numbering of the amino acid position corresponds to the amino acid position with the UniProt Identifier P18074.

12. The protein-probe adduct of claim 1, wherein the protein is nuclear receptor subfamily 4 group A member | (NR4A1) and the cysteine residue is C551, wherein the numbering of the amino acid position corresponds to the amino acid position with the UniProt Identifier P22736.

13. The protein-probe adduct of claim 1, wherein the protein is cytidine deaminase (CDA) and the cysteine residue is C8, wherein the numbering of the amino acid position corresponds to the amino acid position with the UniProt Identifier P32320.

14. The protein-probe adduct of claim 1, wherein the protein is sterol O-acyltransferase 1 (SOAT1) and the cysteine residue is C92, wherein the numbering of the amino acid position corresponds to the amino acid position with the UniProt Identifier P35610.

15. The protein-probe adduct of claim 1, wherein the protein is DNA mismatch repair protein Msh6 (MSH6) and the cysteine residue is C615, wherein the numbering of the amino acid position corresponds to the amino acid position with the UniProt Identifier P52701.

16. The protein-probe adduct of claim 1, wherein the protein is telomeric repeat-binding factor 1 (TERF1) and the cysteine residue is C118, wherein the numbering of the amino acid position corresponds to the amino acid position with the UniProt Identifier P54274.

17. The protein-probe adduct of claim 1, wherein the protein is NEDD8-conjugating enzyme Ubc12 (UBE2M) and the cysteine residue is C47, wherein the numbering of the amino acid position corresponds to the amino acid position with the UniProt Identifier P61081.

18. The protein-probe adduct of claim 1, wherein the protein is E3 ubiquitin-protein ligase TRIP 12 (TRIP 12) and the cysteine residue is C535, wherein the numbering of the amino acid position corresponds to the amino acid position with the UniProt Identifier Q14669.

19. The protein-probe adduct of claim 1, wherein the protein is ubiquitin carboxyl-terminal hydrolase 10 (USP10) and the cysteine residue is C94, wherein the numbering of the amino acid position corresponds to the amino acid position with the UniProt Identifier Q14694.

20. The protein-probe adduct of claim 1, wherein the protein is ubiquitin carboxyl-terminal hydrolase 30 (USP30) and the cysteine residue is C142, wherein the numbering of the amino acid position corresponds to the amino acid position with the UniProt Identifier Q70CQ3.

21. The protein-probe adduct of claim 1, wherein the protein is nucleus accumbens-associated protein 1 (NACC1) and the cysteine residue is C301, wherein the numbering of the amino acid position corresponds to the amino acid position with the UniProt Identifier Q96RE7.
Group 21, claims 1, 22,23. The protein-probe adduct of claim 1, wherein the protein is lymphoid-specific helicase (HELLS) and the cysteine residue is C277 or C836, wherein the numberings of the amino acid positions correspond to the amino acid positions with the UniProt Identifier QONRZ9.
Group 22. Claim 24, drawn to synthetic ligand that inhibits a covalent interaction between a protein and a probe, wherein in the absence of the synthetic ligand, the probe binds to a cysteine residue illustrated in Tables 1A, 2, 3A, and 4; and wherein the probe has a structure represented by Formula (I).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
Species selection
The species are as follows: 
 Claim 1 and 24 comprise enourmous Number of species disclosed in  Table, 1A, 2, 3A and 4. Applicants is required to  elect one species such aws may elect  C223 of USp7 of  Uniport NO: Q93009.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  no claim is generic.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1-22 lack unity of invention because even though the inventions of these groups require the technical feature of claim 1  wchis is  not a special technical feature as it does not make a contribution technical features are obvious as  previously disclosed by US2017/0115303 ( IN IDS  ).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Y MEAH whose telephone number is (571)272-1261.  The examiner can normally be reached on monday-friday (8-7).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 4089187584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMMAD Y MEAH/Examiner, Art Unit 1652